EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 12/15/2021.

The application has been amended as follows: 

Cancel claim 3. 
In claim 7, delete “or protoplasts” in lines 1-2. 
In claim 7, delete “an embryo” in line 3. 
In claim 7, delete “a seed” in line 4. 
In claim 8, delete “expresses” and replace with ---has---. 
In claim 29, delete “derived” and replace with ---obtained---. 
Cancel claim 28. 


Conclusion
	Claims 1, 4, 6-10, 15-16, 19, 21-27, and 29-30 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/Primary Examiner, Art Unit 1662